The opinion of the Court was delivered by
Sergeant, J.
This case cannot be distinguished from that of White and Blacksmith’s Society v. Vandyke, (2 Whart. 309). The charter to the defendants below provides for the offence, directs the mode of proceeding, and authorizes the society, on conviction of the member, to expel him. This has been done, after a bearing and trial, according to the mode prescribed; at least, there is no allegation of the irregularity of the proceeding. Under these circumstances the sentence is conclusive on the merits, and cannot be inquired into collaterally either by mandamus or action, or in any other mode. It is like an award made by a tribunal of the party’s own choosing; for he became a member under and subject to the articles and conditions of the charter, and, of course, to the provisions on this subject as well as others. The society acted judicially, and its sentence is conclusive, like that of any other judicial tribunal. The courts entertain a jurisdiction to preserve these tribunals in the line of order, and to correct abuses; but they do not inquire into the merits of what has passed in rem judicatam in a regular course of proceedings.
Judgment reversed, and venire facias de novo awarded.